12/10/2018                        Elite New York High Schools
                        Case 1:18-cv-11657-ER                 to Offer 1 in
                                                        Document            5 Slots Filed
                                                                         19-6       to Those12/13/18
                                                                                             Below Cutoff - Page
                                                                                                            The New1York
                                                                                                                     of Times
                                                                                                                         5




       Please disable your ad blocker.
       Advertising helps fund Times journalism.

                                                                  Unblock ads




Elite New York High Schools to Offer 1 in 5
Slots to Those Below Cutoff
By Winnie Hu

Aug. 13, 2018


Samuel Cole took the specialized high school test, only to miss the cutoff for his chosen school by
more than 30 points.

But he is getting another chance through a summer program that places a limited number of
students from disadvantaged backgrounds at the city’s eight specialized high schools that give
the exam, including Stuyvesant High School and the Bronx High School of Science.

Now, New York City is expanding this alternative admissions process — known as the Discovery
program — as a way to increase the diversity of the specialized high schools, where black and
Hispanic students are underrepresented. Though the effort has received less attention than the
mayor’s ambitious proposal to get rid of the test entirely, it has an advantage because — unlike
eliminating the test — it does not require the approval of the State Legislature.

[What is the SHSAT, and why is it so controversial?]

By 2020, 20 percent of the ninth-grade seats in every specialized high school will be set aside for
Discovery students, according to city education ofﬁcials. Currently, only 5 percent of the 4,000
ninth-grade seats are ﬁlled through Discovery.




       Please disable your ad blocker.
       Advertising helps fund Times journalism.

https://www.nytimes.com/2018/08/13/nyregion/discovery-program-specialized-schools-nyc.html                                      1/5
12/10/2018                        Elite New York High Schools
                        Case 1:18-cv-11657-ER                 to Offer 1 in
                                                        Document            5 Slots Filed
                                                                         19-6       to Those12/13/18
                                                                                             Below Cutoff - Page
                                                                                                            The New2York
                                                                                                                     of Times
                                                                                                                         5
                                                                  Unblock ads




And who makes it into the program will also change. Students are currently eligible if they meet
the city Education Department’s criteria for being disadvantaged. But under the new plan, only
students who attended high-poverty middle schools will be accepted. Changing to high-poverty
schools means that those accepted will be more likely to be black or Hispanic, since they
dominate at those schools.

With these changes, city education ofﬁcials project that 16 percent of the students admitted to the
specialized high schools will be black and Hispanic, up from 9 percent now. The changes will be
phased in over two years beginning next summer, and are expected to cost $550,000, according to
city estimates.

The expansion of the Discovery program has drawn support from many parents, teachers and
even some alumni of the specialized high schools who say it is a better way to achieve diversity
than eliminating the admissions test. “Done correctly, Discovery is absolutely the solution,” said
Soo Kim, the president of the Stuyvesant High School Alumni Association.

In fact, Larry Cary, a labor lawyer who is the president of the Brooklyn Tech Alumni Foundation,
said his group began calling for the changes to the Discovery program two years ago because it
was still primarily bringing in students who were white and Asian. “It was not doing the job
Discovery was intended to do,” he said. “It wasn’t loading more black and Hispanic students at
the schools.”




       Please disable your ad blocker.
       Advertising helps fund Times journalism.

                                                                  Unblock ads




But expanding Discovery has also raised concerns that it could send students to the specialized
schools who are unprepared for the accelerated academics and high-stress environments. “It
doesn’t pay attention to the needs of the student,” said Stanley Blumenstein, a 1963 graduate of
Bronx Science who served as the school’s principal from 1994 to 2000. “It’s strictly a political
decision. It is a non-color-blind decision, which is antithetical to the merit-based admissions,
which the founding fathers established.”

https://www.nytimes.com/2018/08/13/nyregion/discovery-program-specialized-schools-nyc.html                                      2/5
12/10/2018                        Elite New York High Schools
                        Case 1:18-cv-11657-ER                 to Offer 1 in
                                                        Document            5 Slots Filed
                                                                         19-6       to Those12/13/18
                                                                                             Below Cutoff - Page
                                                                                                            The New3York
                                                                                                                     of Times
                                                                                                                         5
The Discovery program was included in the 1971 state law that mandated the test-based
admissions system for the specialized high schools. It was intended to give disadvantaged
students who had just missed the schools’ cutoff scores an alternative way to show that they had
what it took to succeed.




    Candie Patterson, center, a guidance counselor at the High School for Math, Science and Engineering, talked to
    a student in the Discovery program. The summer classes are held at A. Philip Randolph Campus High School,
    down the street from the elite specialized school participants are trying to enter.
    Elizabeth D. Herman for The New York Times



The cutoff scores ﬂuctuate every year. This year, getting into Stuyvesant, the most competitive of
the schools, required at least a score of 559; the Brooklyn Latin School, the easiest to get into,
accepted students who scored 482 or above. Students selected for this summer’s Discovery
program had scores ranging from 469 to 481, according to the city Education Department. For
Stuyvesant, that meant students fell at least 78 points below the school’s cutoff.

At all of the specialized schools, there are about 4,000 seats. The schools currently admit about
5,000 students, allowing for the fact that some students will accept an offer at another city school,
move away or go to private school. The schools expect to ﬁll some seats from the Discovery


https://www.nytimes.com/2018/08/13/nyregion/discovery-program-specialized-schools-nyc.html                                      3/5
12/10/2018                        Elite New York High Schools
                        Case 1:18-cv-11657-ER                 to Offer 1 in
                                                        Document            5 Slots Filed
                                                                         19-6       to Those12/13/18
                                                                                             Below Cutoff - Page
                                                                                                            The New4York
                                                                                                                     of Times
                                                                                                                         5
program and can take more if they end up with empty seats. As they expand to the full 20 percent,
the schools will have to cut back on their initial offers.

Mr. Blumenstein recalled that when he was principal of Bronx Science, the Discovery students
typically fell just short of the school’s cutoff score, and might have been admitted to another
specialized school. They were essentially trading up to their top choice. “We always felt we
weren’t lowering standards,” he said. “We were just giving an opportunity to students who maybe
missed one question because statistically if you are under the cutoff by three or four points, it’s
not much different than just being over it by three or four points.”

However, the program fell out of favor in later years, especially after the city began limiting the
program to students who were not admitted to any of the specialized schools, according to some
educators and alumni. By 2015, Stuyvesant, Bronx Science and the High School of American
Studies at Lehman College no longer accepted Discovery students.

City education ofﬁcials refocused on the Discovery program in 2016, as part of a citywide push to
increase diversity in the schools. They expanded the program at Brooklyn Technical High School
and restored the one at the High School of American Studies, which had ended Discovery because
it worried about overcrowded classrooms. Alessandro Weiss, the principal at the High School of
American Studies, said “the decline in the diversity of our student body was an issue of greater
importance to us than the increase in our enrollment, and we brought back the program.”

Last year, it was reinstated at Bronx Science, and this summer at Stuyvesant.

The Education Department selects Discovery students for a speciﬁc school, based on their scores
and how they ranked the schools in their application. Each school then runs its own program and
has the option not to accept individual students at the end if, for instance, they did not complete
the work or had spotty attendance.

In total, 270 students attended Discovery this summer, up from 147 in 2015.

At the Stuyvesant program, 23 students took three weeks of classes in math, literacy and biology,
and were assessed by teachers and received individual feedback, though they did not take tests
or receive grades because the “focus was on content mastery, not on test preparation,” said Eric
Contreras, Stuyvesant High School’s principal. They also worked daily with a guidance counselor
on social and emotional skills, including learning to advocate for themselves.

At the end, all the students were accepted.

Jonathan Taylor, a research analyst at Hunter College, said there is evidence to support the city’s
expansion of the Discovery program. He tracked 35 students who were admitted to Brooklyn
Tech in 2014 through the program. Their average grade point average was 86.6 in ninth grade,
compared with 86.7 for the students who had originally scored high enough on the SHSAT —
some of whom had test scores that were 200 points higher.

https://www.nytimes.com/2018/08/13/nyregion/discovery-program-specialized-schools-nyc.html                                      4/5
12/10/2018                        Elite New York High Schools
                        Case 1:18-cv-11657-ER                 to Offer 1 in
                                                        Document            5 Slots Filed
                                                                         19-6       to Those12/13/18
                                                                                             Below Cutoff - Page
                                                                                                            The New5York
                                                                                                                     of Times
                                                                                                                         5
At the High School for Mathematics, Science and Engineering in Harlem, Samuel was one of 13
students in this summer’s Discovery program. Ten of them, including Samuel, were black or
Hispanic. Crystal Bonds, the principal, said the program not only allows the school to assess the
students, but also gives the students a taste of the school culture to see whether it is a good ﬁt.
The English class runs a full 90 minutes, as it does in the school year. Homework is assigned.
Quizzes are given.

Sean Dolcy, an assistant principal who oversees the program, said the school plans to take all the
Discovery students this year. Previous Discovery students have gone on to the top of their
classes. A few have struggled, but not one has been unable to handle the work, he said. Even after
the summer, the school continues to support Discovery students, including holding monthly
meetings for them to come together.

Samuel, 13, whose family is from Jamaica, said he did not feel less prepared than future
classmates who scored higher. “It’s not like a humongous difference,” he said. “We’re not inferior.”


Follow Winnie Hu on Twitter: @WinnHu

A version of this article appears in print on Aug. 13, 2018, on Page A25 of the New York edition with the headline: Students Who Donʼt Pass
Entrance Exam Can Get Second Chance




https://www.nytimes.com/2018/08/13/nyregion/discovery-program-specialized-schools-nyc.html                                                    5/5
